Citation Nr: 1404578	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-22 818A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether vacatur of the decision of the Board of Veterans Appeals denying service connection for a left shoulder disability, issued on January 9, 2013, is warranted.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel




INTRODUCTION

The Veteran served on active duty from August 1946 to July 1948, and from October 1950 to November 1951. 

This appeal originally came to the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, from an August 2008 rating decision.  It was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

In a January 9, 2013, decision, the Board denied the Veteran's claim of entitlement to service connection for a left shoulder disability.  In May 2013, the Veteran's attorney filed a motion to vacate the Board's January 9, 2013, decision.

In light of this decision, the Veteran's attorney will be given 90 days to provide additional evidence in support of this claim before it is reevaluated by the Board.  If she needs additional time, should make this request in a timely manner. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, where an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2013).

The Veteran's attorney, in November 2012, requested that the Board postpone making a final decision on the Veteran's appeal of the claim of entitlement to service connection for a left shoulder disability until January 31, 2013, notwithstanding the age of the Veteran.

The Veteran's attorney noted that neither her nor the Veteran received a "90-day" letter from the RO, but had been informed that the Veteran's appeal had been docketed at the Board in a November 2, 2012, letter from the Board.  The Veteran's attorney further noted that January 31, 2013, was 90 days from November 2, 2012, and asserted that the Veteran would be submitting new evidence and argument prior to that date.  See 38 C.F.R. § 20.1304(a) (2013).

In its January 9, 2013, decision, the Board denied the request and proceeded to decide the claim on the merits.  

In denying the request, the Board noted that the Veteran's appeal has been advanced on the Board's docket due to his age, that the Veteran had recently been awarded a total disability rating for individual unemployablity due to service-connected disabilities (TDIU - a 100% rating), and that the matter of a higher initial rating for the Veteran's service-connected bilateral hearing loss may have been pending with the agency of original jurisdiction.  

Simply stated, in order to expedite the case of a Veteran who served on active duty from August 1946 to July 1948, and from October 1950 to November 1951, a decision was issued as quickly as possible by the Board.  

In this regard, it should be noted that the request to expedite was made by the attorney.

In her May 2013 motion to vacate the Board's January 9, 2013 decision, the Veteran's attorney argued that, although the Veteran received a TDIU, he might be entitled to special monthly compensation if awarded service connection for his claimed left shoulder disability.  

In view of the above, and to avoid further delay in this mater, the January 9, 2013, Board decision addressing the issue of entitlement to service connection for a left shoulder disability is vacated.  In light of this decision, the Veteran's attorney will be given 90 days from the date of this decision, at minimum, to provide additional evidence in support of this claim before it is reevaluated by the Board.  If she needs additional time, should make this request in a timely manner. 

The motion to vacate the Board's January 9th, 2013 decision is granted.


	                        ____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


